--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

VTNL Logo [voslogo.jpg]

CONSULTING AGREEMENT
 
 This Agreement is dated this 19th day of June, 2017 by and between Samuel L.
Berry, (Consultant) whose principal address is located at 4982 Santa Cruz Ave
San Diego, CA 92107, and Vet Online Supply Inc. ("Company"), a Florida
Corporation, located at1041 Market Street, San Diego, CA 92101; and is
hereinafter referred to as the (“Company”).
 


I
RECITALS


A. COMPANY desires to enter into an agreement with CONSULTANT wherein CONSULTANT
will be responsible to assist with the oversight and new business development of
the company.


B COMPANY and CONSULTANT have reviewed this agreement and any documents
delivered pursuant hereto, and have taken such additional steps and reviewed
such additional documents and information as deemed necessary to make an
informed decision to enter into this Agreement.


C. Each of the parties hereto desires to make certain representations,
warranties and agreements in connection herewith and also to describe certain
conditions hereto.


II
AGREEMENT


Therefore, for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties agree as follows:


1.  
Job Description: CONSULTANT will be responsible to expand marketing and
distribution for online retail internet sales for all products.



2.  
Term: The term of this agreement is for a period of one (1) year; renewable with
mutual consent.



3.  
Compensation:



a.  
Salary: CONSULTANT will receive an annual fee of $50,000.00 to be paid in
quarterly installments of $12,500.



b.  
Expenses: The COMPANY will pay the costs and expenses of CONSULTANT directly
related to his performance of his position or tasks herein, unless those
expenses are submitted to the COMPANY and approved in writing in advance. These
costs will include travel related expenses, internet and telephone related
expenses.

 
 
 
1

--------------------------------------------------------------------------------

 
4.  
Confidentiality:



a.  
This Agreement. The provisions of this Agreement are confidential and private
and are not to be disclosed to outside parties (except on a reasonable need to
know basis only) without the express, advance consent of all parties hereto or
by order of a court of competent jurisdiction.



b.  
Proprietary Information. CONSULTANT agrees and acknowledges that during the
course of this agreement in the performance of his duties and responsibilities
that he will come into possession or knowledge of information of a confidential
nature and/or proprietary information of COMPANY.



Such confidential and/or proprietary information includes but is not limited to
the following of COMPANY, its agents, contractors, Consultants and all
affiliates: corporate and/or financial information and records of COMPANY or any
client, customer or associate of COMPANY; information regarding artists or
others under contract, or in contact with, COMPANY; customer information; client
information; shareholder information; business contacts, investor leads and
contacts;




Consultant information; documents regarding COMPANY’s website and any COMPANY
product, including intellectual property, and new product development.


CONSULTANT represents and warrants to COMPANY that he will not divulge
confidential, proprietary information of COMPANY to anyone or anything without
the advance, express consent of COMPANY, and further will not use any
proprietary information of COMPANY for his or anyone else's gain or advantage
during and after the term of this agreement.


5. Further Representations and Warranties: CONSULTANT acknowledges that this is
an employment position and represents that he will perform his duties and
functions herein in a timely, competent and professional manner. CONSULTANT
represents and warrants that he will be fair in his dealing with COMPANY and
will not knowingly do anything against the interests of COMPANY.


6. Survival of Warranties and Representations: The parties hereto agree that all
warranties and representations of the parties survive the closing of this
transaction.


7. Termination: This agreement is expressly not “at will.” It can be terminated
by COMPANY only for cause, after reasonable notice and opportunity to correct
any alleged deficiencies. CONSULTANT may request a hearing of the full Board of
Directors to defend himself against any attempt of COMPANY to terminate this
Agreement. Any final determination of termination must be made by majority vote
of the COMPANY Board of Directors (after such a hearing, if requested).
CONSULTANT must give at least 30 days notice if he intends to resign.


III
MISCELLANEOUS PROVISIONS


1. Expenses: Each party shall bear its respective costs, fees and expenses
associated with the entering into or carrying out its obligations under this
Agreement.


2. Indemnification: Any party, when an offending party, agrees to indemnify and
hold harmless the other non-offending parties from any claim of damage of any
party or non-party arising out of any act or omission of the offending party
arising from this Agreement.


 
2

--------------------------------------------------------------------------------

 
3. Notices: All notices required or permitted hereunder shall be in writing and
shall be deemed given and received when delivered in person or sent by confirmed
facsimile, or ten (10) business days after being deposited in the United States
mail, postage prepaid, return receipt requested, addressed to the applicable
party as the address as follows:


 Company:             Vet Online Supply Inc.
1401 Market Street
San Diego, CA 92101


Consultant:           Samuel L. Berry
4982 Santa Cruz Ave
San Diego CA 92107
(781) 308.1499
samberry7479@gmail.com
 
 
4. Breach: In the event of a breach of this Agreement, ten (10) days written
notice (from the date of receipt of the notice) shall be given. Upon notice so
given, if the breach is not so corrected, the non-breaching party may take
appropriate legal action per the terms of this Agreement.


5. Assignment: This Agreement is assignable only with the written permission of
COMPANY.


6. Amendment: This Agreement is the full and complete, integrated agreement of
the parties, merging and superseding all previous written and/or oral agreements
and representations between and among the parties, and is amendable in writing
upon the agreement of all concerned parties. All attachments hereto, if any, are
deemed to be a part hereof.
 
7. Interpretation: This Agreement shall be interpreted as if jointly drafted by
the parties. It shall be governed by the laws of the State of California
applicable to contracts made to be performed entirely therein.
 
8. Enforcement: If the parties cannot settle a dispute between them in a timely
fashion, either party may file for arbitration within San Diego County,
California. Arbitration shall be governed by the rules of the American
Arbitration Association. The arbitrator(s) may award reasonable attorneys fees
and costs to the prevailing party. Either party may apply for injunctive relief
or enforcement of an arbitration decision in a court of competent jurisdiction
within San Diego County, California.


9. Counterparts: This Agreement may be executed in counterparts each of which
shall be deemed an original and all of which together shall constitute one and
the same agreement. Facsimile signatures shall be considered as valid and
binding as original signatures.


 
 
3

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
first written above.







/s/Samuel L. Berry

   
June 19, 2017
Samuel L. Berry, Consultant
 
Date

 


/s/Edward Aruda


   
June 19, 2017
Edward Aruda, CEO
 
Date






 
4

--------------------------------------------------------------------------------

 
